DETAILED ACTION
This action is responsive to the response filed on 06/30/2022. Claims 1 and 3-17 are pending in the case. Claims 1 and 6 are independent. Claim 2 has been canceled. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 06/30/2022.  These drawings are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities.
Claim 11 recites, “the at least one processor performs the method according to any one of claim 1” (emphasis added) in the final line of the claim. For clarity, Examiner suggests amending the limitation to read, “the at least one processor performs the method according to
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 6 recites, “An electronic device for customizing a status bar of a terminal, comprising: a first determination component… an acquisition component… a second determination component, a display component…”. Claims 8-10 and 15-17 also recite, “a first judgment unit and a first processing unit”, “a second judgment unit and a second processing unit,” and “an acquisition unit, a third judgment unit and a third processing unit,”.
The specification, as filed, states, “The various components in the embodiments of the disclosure can be implemented as separate hardware or software, and a combination of functions of the respective units are implemented using separate hardware or software as needed”. Thus, each “component” and “unit” recited in the claims appears to be merely software components and units and the claim fails to define any structure or hardware. Therefore, the claimed “electronic device” is computer software per se which is not a process, machine, manufacture or composition of matter as defined by 35 U.S.C. 101, i.e. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77 (See also MPEP 2106.03 I.). This subject matter is not limited to that which falls within a statutory category of invention because it is not limited to a process, a machine, manufacture, or a composition of matter.

On pages 9-10 of the response filed on 06/30/2022, Applicant submits:
“The amended claims of 6-10 and 15-17 relate to improvements in electronic device technology. Indeed, the claims recite an electronic device. Consequently, the limitations of claims of 6-10 and 15-17 are not directed to non-statutory subject matter in view of the Preliminary Examination Instructions based on, at least, the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. that the USPTO issued on June 25, 2014 ("Post-Alice Examination Guidelines.") Applicant respectfully submits that under the Post-Alice Examination Guidelines, the
claims of the instant application are not directed to an abstract idea, because the claims of the
present application are distinguishable from the alleged abstract idea categories cited in the Post-Alice Examination Guidelines.”

Examiner respectfully disagrees.
The previous Office Action did not reject the claims under 35 U.S.C. 101 for being directed to an abstract idea. Rather, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? In this case, Claim 6 of the instant application sets forth a claim directed towards an electronic device comprised entirely of software components, without any hardware components, as shown above. Non-limiting examples of claims that are not directed to any of the statutory categories include Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Claim 6 falls under such an example a computer program per se (often referred to as "software per se") claimed as a product without any structural recitations, i.e. an electronic device comprising a first determination component, an acquisition component, a second determination component, and a display component.
Thus, as set forth above, the claim as a whole does not fall within any statutory category and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter.

Claims 7-10 and 15-17 are dependents of Claim 6 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 6; therefore, they are rejected for the same reasons as above.

Examiner notes that if the claims were amended to include structure or hardware to overcome the rejection of the 35 U.S.C. 101, the limitations regarding a first determination component, an acquisition component, a second determination component, a display component, a first judgment unit and a first processing unit, a second judgment unit and a second processing unit, and an acquisition unit, a third judgment unit and a third processing unit, would be reevaluated for possible interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent upon the amendment(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is dependent upon Claim 6, and recites, “wherein the first determination component is specifically configured to: determining an application set displayable in the status bar according to a usage frequency of an application within a preset time period; or determining an application set displayable in the status bar according to an application used within a preset historical time period. (emphasis added). However, Claim 6 recites, “wherein, determining an application set displayable in a status bar comprises: determining an application set displayable in the status bar according to an application used within a preset historical time period”. Thus, given the alternative recitations in Claim 7, the limitation of “determining an application set displayable in the status bar according to an application used within a preset historical time period” would not appear to be further limiting of Claim 6, and it is unclear if the limitation of “determining an application set displayable in the status bar according to a usage frequency of an application within a preset time period” would be intended to replace the “determining an application set displayable in the status bar according to an application used within a preset historical time period” in Claim 6, or is intended to be an additional limitation.
Examiner also notes that Claim 2, which corresponded to Claim 7, was canceled in the current response, and a portion of which was incorporated into Independent Claim 1. For examination purposes, Examiner assumes prior art that teaches determining an application set displayable in the status bar according to an application used within a preset historical time period would meet the claim limitations of Claim  7.

Claims 15-17 are dependents of Claim 7 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 7; therefore, they are rejected for the same reasons as above.

Examiner notes that if Claim 7 were to be canceled and Claims 15-17 were to be amended to be dependent upon Claim 6, Claims 15-17 would be substantial duplicates of Claims 8-10, respectively. Applicant is advised that should claims 8, 9, or 10 be found allowable, claim 15, 16 or 17, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 12-14 each recite, “The method according to claim 2,”. However, Claim 2 has been canceled. Thus, Claims 12-14 do not contain a reference to a claim previously set forth. For examination purposes, Examiner assumes Claims 12-14 to be dependent upon Claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner notes that if Claims 12-14 were to be amended to be dependent upon Claim 1, Claims 12-14 would be substantial duplicates of Claims 3-5, respectively. Applicant is advised that should claims 3, 4, or 5 be found allowable, claim 12, 13 or 14, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20100285785 A1, cited in previous Office Action), hereinafter Wang in view of Gudlavenkatasiva (US 20130262891 A1, cited in previous Office Action), hereinafter Gudlavenkatasiva.
Regarding Claim 1, Wang teaches:
A method for customizing status bar of terminal, comprising: (managing functions of wireless communication components, by displaying a status bar corresponding to each of the wireless communication components, a user can switch on/off the wireless communication components or select a required function [0009] the communication device displays a status bar representing each of the wireless communication components on a screen of the communication device, and arranges the status bars of all the wireless communication components to form a management interface [0040])
determining an application set displayable in a status bar; (in addition to the original menu structure, the present invention further establishes a management interface which categorises the device functions according to the devices, wherein the management interface not only lists all the wireless communication components of the device, but also respectively displays functions of the wireless communication components [0038], a plurality of functions of a communication device [0039] The function executing module 440 searches for the functions usable by each of the wireless communication components from all the wireless functions of the communication device according to the activation status of each of the wireless communication component [0062])
acquiring a type of at least one application in the application set; (The functions are categorised according to a plurality of the wireless communication components configured in the communication device, and are displayed on a screen of the communication device. [0039], the communication device searches for the functions capable of being used by the activated and normally-operated wireless communication components from the wireless functions of the communication device according to the activation status of each of the wireless communication components, and displays the function icons of the functions in the status bars. [0043], the wireless communication component that each of the searched functions corresponds to/is best supported by is determined according to a priority order of the activated wireless communication components. [0047] some specific functions are probably implemented by two or more wireless communication components. [0049], determines the wireless communication component that each of the searched functions corresponds to according to a priority order of the activated wireless communication components [0062])
determining, according to the type of the at least one application, an application which matches a preset condition from the application set; and (the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])
displaying the determined application in the status bar, (then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052]  displays the function icons of the functions in the status bar of each of the wireless communication components. Wherein, the function executing module 440, for example, determines the wireless communication component that each of the searched functions corresponds to according to a priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0062] adjust the content of the displayed function icons. In detail, when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component. Regarding the deactivated wireless communication component, the function executing module 440, for example, displays the function icons of the functions of the wireless communication component by the hiding or darkening approach [0064] displays the function icon of the function only when all of the required wireless communication components are activated, and such function icon can be displayed in the status bar of one of the wireless communication components only. [0065])

Wang suggests:
determining an application set displayable in a status bar comprises: determining an application set displayable in the status bar according to an application used within a preset… time period. (the communication device can further record a number of times that the user uses such function and correspondingly adjust an order of the function icon of such function in the status bar, so that the function icon of the most commonly used function can be arranged at the most front-end of the status bar to facilitate being browsed and selected by the user [0053])

Wang may not explicitly disclose:
determining an application set displayable in the status bar according to an application used within a preset historical time period.

Gudlavenkatasiva teaches:
determining an application set displayable in… [a user interface] comprises: determining an application set displayable in the… [user interface] according to an application used within a preset historical time period. (the historical consumption information 107a is gathered over a period of time specified by the user. Alternatively, the information 107a is gathered over a default period of time (e.g., two weeks). For the purpose of illustration, the period of time is referred to as a training period [0021], The context information collected as consumption information during the training period may also be processed by the manager 103 to further correlate specific tasks (e.g., application or device calls) with a particular device and/or user context. For example, it may be determined that the task of requesting streaming content from a media service is generally requested when the user is at their place of work. As another example, it may be determined a word processing application of the user device 101 is used more frequently during a certain time frame, e.g., 5 PM to 6:30 PM, without reliance on a network 109; while a music application that accesses an online radio service is used most frequently from 8 PM-9 PM on Wednesdays and Fridays [0024] in the case of a disable conservation action being performed, the manager 103 may mark or otherwise indicate which applications of the device are affected by this action. For example, the disabling of the wireless connection, Bluetooth connection and push/data feed connection causes the icons (e.g., icon 533) representing applications that employ these features to be highlighted. The highlighting may indicate the applications are not available for launch during execution of the GPS only mode or that corresponding features of the application that require these tasks are disabled accordingly. [0075])

Given the suggestion of Wang and that Wang further teaches that the wireless communication component that each of the searched functions corresponds to/is best supported by is determined according to a priority order of the activated wireless communication components. Then, the function icons of the searched functions are displayed on the status bar of the corresponding wireless communication component. Wherein, the priority order is determined according to a communication charge rate, a communication quality, a transmission rate, or other factors of each of the wireless communication components, which is not limited by the present invention. (Wang [0047]) and to re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (Wang [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining an application set displayable in a status bar, to include determining an application set displayable in the status bar according to an application used within a preset historical time period, as taught by Gudlavenkatasiva.

One would have been motivated to make such a modification to provide a means of automatically regulating and/or coordinating the execution of tasks based on, for instance, their patterns of consumption of the power source at the device (Gudlavenkatasiva [0016]).

Regarding Claim 3 the rejection of Claim 1 is incorporated.
Wang teaches:
wherein determining, according to the type of the at least one application, an application which matches a preset condition from the application set comprises: in a case that a network currently connected by the terminal is a WIFI network, judging whether the type of the at least one application matches a preset type of an application used in the WIFI network; and if the type of the at least one application matches the preset type used in the WIFI network, determining the application corresponding to the type as an application matching a preset condition. (when the Wi-Fi component is activated, a function icon of an Internet function can be displayed in a Wi-Fi status bar [0043], an Internet function icon 234, an RSS reader function icon 235, an e-mail function icon 236 and an instant messaging software function icon 237 are additionally added to the Wi-Fi status bar 230 of the management interface 300 compared to that of the management interface 200 [0056] the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Wang teaches:
wherein determining, according to the type of the at least one application, an application which matches a preset condition from the application set comprises: in a case that a network currently connected by the terminal is a mobile network, judging whether the type of the at least one application matches a preset type used in the mobile network; and if the type of the at least one application matches the preset type used in the mobile network, determining the application corresponding to the type as an application matching a preset condition. (when the GSM component is activated, a function icon of a phone call function can be displayed in a GSM status bar; [0043], the function icons of the functions of the wireless communication component are displayed at the left side of each of the status bar... a phone call function icon 222, an Internet function icon 223, a really simple syndication (RSS) reader function icon 224, an e-mail function icon 225, and an instant messaging software function icon 226 of the 3G component [0046], the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])

Regarding Claim 6, Wang teaches:
An electronic device for customizing a status bar of a terminal, comprising: (managing functions of wireless communication components, by displaying a status bar corresponding to each of the wireless communication components, a user can switch on/off the wireless communication components or select a required function [0009] the communication device displays a status bar representing each of the wireless communication components on a screen of the communication device, and arranges the status bars of all the wireless communication components to form a management interface [0040] the user interface apparatus 400 of the present embodiment includes an input unit 410, a status bar module 420, a status switching module 430, a function executing module 440 and a signal strength display module 450. Wherein, the user interface apparatus 400 is, for example, configured to a communication device (not shown) such as a mobile phone, a personal digital assistant (PDA) mobile phone or a notebook computer for managing the functions of the wireless communication components configured in the communication device [0058])
a first determination component, configured to determine an application set displayable in a status bar; (in addition to the original menu structure, the present invention further establishes a management interface which categorises the device functions according to the devices, wherein the management interface not only lists all the wireless communication components of the device, but also respectively displays functions of the wireless communication components [0038], a plurality of functions of a communication device [0039] The function executing module 440 searches for the functions usable by each of the wireless communication components from all the wireless functions of the communication device according to the activation status of each of the wireless communication component [0062])
an acquisition component, configured to acquire a type of at least one application in the application set; (The functions are categorised according to a plurality of the wireless communication components configured in the communication device, and are displayed on a screen of the communication device. [0039], the communication device searches for the functions capable of being used by the activated and normally-operated wireless communication components from the wireless functions of the communication device according to the activation status of each of the wireless communication components, and displays the function icons of the functions in the status bars. [0043], the wireless communication component that each of the searched functions corresponds to/is best supported by is determined according to a priority order of the activated wireless communication components. [0047] some specific functions are probably implemented by two or more wireless communication components. [0049], determines the wireless communication component that each of the searched functions corresponds to according to a priority order of the activated wireless communication components [0062])
a second determination component, configured to determine, according to the type of the at least one application, an application which matches a preset condition from the application set. (the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])
…
a display component, configured to display the determined application in the status bar. (then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052]  displays the function icons of the functions in the status bar of each of the wireless communication components. Wherein, the function executing module 440, for example, determines the wireless communication component that each of the searched functions corresponds to according to a priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0062] adjust the content of the displayed function icons. In detail, when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component. Regarding the deactivated wireless communication component, the function executing module 440, for example, displays the function icons of the functions of the wireless communication component by the hiding or darkening approach [0064] displays the function icon of the function only when all of the required wireless communication components are activated, and such function icon can be displayed in the status bar of one of the wireless communication components only. [0065])

Wang suggests:
wherein, determining an application set displayable in a status bar comprises: determining an application set displayable in the status bar according to an application used within a preset… time period. (the communication device can further record a number of times that the user uses such function and correspondingly adjust an order of the function icon of such function in the status bar, so that the function icon of the most commonly used function can be arranged at the most front-end of the status bar to facilitate being browsed and selected by the user [0053])

Wang may not explicitly disclose:
determining an application set displayable in the status bar according to an application used within a preset historical time period.

Gudlavenkatasiva teaches:
determining an application set displayable in… [a user interface] comprises: determining an application set displayable in the… [user interface] according to an application used within a preset historical time period. (the historical consumption information 107a is gathered over a period of time specified by the user. Alternatively, the information 107a is gathered over a default period of time (e.g., two weeks). For the purpose of illustration, the period of time is referred to as a training period [0021], The context information collected as consumption information during the training period may also be processed by the manager 103 to further correlate specific tasks (e.g., application or device calls) with a particular device and/or user context. For example, it may be determined that the task of requesting streaming content from a media service is generally requested when the user is at their place of work. As another example, it may be determined a word processing application of the user device 101 is used more frequently during a certain time frame, e.g., 5 PM to 6:30 PM, without reliance on a network 109; while a music application that accesses an online radio service is used most frequently from 8 PM-9 PM on Wednesdays and Fridays [0024] in the case of a disable conservation action being performed, the manager 103 may mark or otherwise indicate which applications of the device are affected by this action. For example, the disabling of the wireless connection, Bluetooth connection and push/data feed connection causes the icons (e.g., icon 533) representing applications that employ these features to be highlighted. The highlighting may indicate the applications are not available for launch during execution of the GPS only mode or that corresponding features of the application that require these tasks are disabled accordingly. [0075])

Given the suggestion of Wang and that Wang further teaches that the wireless communication component that each of the searched functions corresponds to/is best supported by is determined according to a priority order of the activated wireless communication components. Then, the function icons of the searched functions are displayed on the status bar of the corresponding wireless communication component. Wherein, the priority order is determined according to a communication charge rate, a communication quality, a transmission rate, or other factors of each of the wireless communication components, which is not limited by the present invention. (Wang [0047]) and to re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (Wang [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining an application set displayable in a status bar, to include determining an application set displayable in the status bar according to an application used within a preset historical time period, as taught by Gudlavenkatasiva.

One would have been motivated to make such a modification to provide a means of automatically regulating and/or coordinating the execution of tasks based on, for instance, their patterns of consumption of the power source at the device (Gudlavenkatasiva [0016]).

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Wang suggests:
wherein the first determination component is specifically configured to: determine an application set displayable in the status bar according to a usage frequency of an application within a preset time period; or determine an application set displayable in the status bar according to an application used within a preset… time period. (the communication device can further record a number of times that the user uses such function and correspondingly adjust an order of the function icon of such function in the status bar, so that the function icon of the most commonly used function can be arranged at the most front-end of the status bar to facilitate being browsed and selected by the user [0053])

Wang may not explicitly disclose:
determining an application set displayable in the status bar according to an application used within a preset historical time period.

Gudlavenkatasiva teaches:
wherein [a] first determination component is specifically configured to: determine an application set displayable in… [a user interface] according to a usage frequency of an application within a preset time period; or determine an application set displayable in the… [user interface] according to an application used within a preset historical time period. (the historical consumption information 107a is gathered over a period of time specified by the user. Alternatively, the information 107a is gathered over a default period of time (e.g., two weeks). For the purpose of illustration, the period of time is referred to as a training period [0021], The context information collected as consumption information during the training period may also be processed by the manager 103 to further correlate specific tasks (e.g., application or device calls) with a particular device and/or user context. For example, it may be determined that the task of requesting streaming content from a media service is generally requested when the user is at their place of work. As another example, it may be determined a word processing application of the user device 101 is used more frequently during a certain time frame, e.g., 5 PM to 6:30 PM, without reliance on a network 109; while a music application that accesses an online radio service is used most frequently from 8 PM-9 PM on Wednesdays and Fridays [0024] in the case of a disable conservation action being performed, the manager 103 may mark or otherwise indicate which applications of the device are affected by this action. For example, the disabling of the wireless connection, Bluetooth connection and push/data feed connection causes the icons (e.g., icon 533) representing applications that employ these features to be highlighted. The highlighting may indicate the applications are not available for launch during execution of the GPS only mode or that corresponding features of the application that require these tasks are disabled accordingly. [0075])

Given the suggestion of Wang and that Wang further teaches that the wireless communication component that each of the searched functions corresponds to/is best supported by is determined according to a priority order of the activated wireless communication components. Then, the function icons of the searched functions are displayed on the status bar of the corresponding wireless communication component. Wherein, the priority order is determined according to a communication charge rate, a communication quality, a transmission rate, or other factors of each of the wireless communication components, which is not limited by the present invention. (Wang [0047]) and to re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (Wang [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first determination component, configured to determine an application set displayable in a status bar, of Wang, to determine an application set displayable in the status bar according to a usage frequency of an application within a preset time period; or determine an application set displayable in the status bar according to an application used within a preset historical time period, as taught by Gudlavenkatasiva.

One would have been motivated to make such a modification to provide a means of automatically regulating and/or coordinating the execution of tasks based on, for instance, their patterns of consumption of the power source at the device (Gudlavenkatasiva [0016]).

Regarding Claim 8, the rejection of Claim 6 is incorporated.
Claim 8 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Regarding Claim 9, the rejection of Claim 6 is incorporated.
Claim 9 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 11, Wang teaches:
An electronic device, comprising: at least one processor; and a memory that communicates with at least one processor, wherein the memory stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor such that the at least one processor performs the method according to any one of claim 1. (the communication device is a portable electronic device such as a mobile phone, a personal digital assistant (PDA) mobile phone or a notebook computer, and the wireless communication component is, for example, a global positioning system (GPS) component, a global system for mobile communication (GSM) component, a personal handy-phone system (PHS) component, a code division multiple access (CDMA) component, a wireless fidelity (Wi-Fi) system component or a bluetooth component, which are used for executing different kinds of wireless functions of the communication device [0039])

Regarding Claim 12, the rejection of Claim 1 is incorporated.
Wang teaches:
wherein determining, according to the type of the at least one application, an application which matches a preset condition from the application set comprises: in a case that a network currently connected by the terminal is a WIFI network, judging whether the type of the at least one application matches a preset type of an application used in the WIFI network; and if the type of the at least one application matches the preset type used in the WIFI network, determining the application corresponding to the type as an application matching a preset condition. (when the Wi-Fi component is activated, a function icon of an Internet function can be displayed in a Wi-Fi status bar [0043], an Internet function icon 234, an RSS reader function icon 235, an e-mail function icon 236 and an instant messaging software function icon 237 are additionally added to the Wi-Fi status bar 230 of the management interface 300 compared to that of the management interface 200 [0056] the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])
Regarding Claim 13, the rejection of Claim 1 is incorporated.
Wang teaches:
wherein determining, according to the type of the at least one application, an application which matches a preset condition from the application set comprises: in a case that a network currently connected by the terminal is a mobile network, judging whether the type of the at least one application matches a preset type used in the mobile network; and if the type of the at least one application matches the preset type used in the mobile network, determining the application corresponding to the type as an application matching a preset condition. (when the GSM component is activated, a function icon of a phone call function can be displayed in a GSM status bar; [0043], the function icons of the functions of the wireless communication component are displayed at the left side of each of the status bar... a phone call function icon 222, an Internet function icon 223, a really simple syndication (RSS) reader function icon 224, an e-mail function icon 225, and an instant messaging software function icon 226 of the 3G component [0046], the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])

Regarding Claim 15, the rejection of Claim 7 is incorporated.
Claim 15 is substantially the same as Claim 12 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 7 is incorporated.
Claim 16 is substantially the same as Claim 13 and is therefore rejected under the same rationale as above.

Claims 5, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Gudlavenkatasiva, as applied to claims 1, 6 and 7 respectively above, and further in view of Kim et al. (US 20110034129 A1, cited in previous Office Action), hereinafter Kim.
Regarding Claim 5, the rejection of Claim 1 is incorporated.
Wang suggests:
wherein determining, according to the type of the at least one application, an application which matches a preset condition from the application set comprises: acquiring a current geographic location of the terminal; judging whether the type of the at least one application matches a preset type used in the geographic location; and if the type of the at least one application matches the preset type used in the geographic location, determining the application corresponding to the type as an application matching a preset condition. (when the GPS component is activated, a function icon of a satellite positioning function can be displayed in a GPS status bar [0043] to inquire an electronic map of a current location from the Internet, the GPS component and the Wi-Fi component are required to be simultaneously activated, so as to obtain the current location through the GPS component and inquire the electronic map of the positioned location from the Internet [0049], the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])

Kim teaches:
wherein determining, according to… [a] type of… at least one application, an application which matches a preset condition from… [an] application set comprises: acquiring a current geographic location of… [a] terminal; judging whether the type of the at least one application matches a preset type used in the geographic location; and if the type of the at least one application matches the preset type used in the geographic location, determining the application corresponding to the type as an application matching a preset condition. (The situation information collection unit 192 may collect the situation information in real-time or may collect the situation information according to a set cycle. The situation information can include time information, the portable terminal's location information, information of neighboring device and moving distance information. The situation information collection unit 192 can collect the location information and the moving distance information of the portable terminal by controlling at least one element among a wireless communication unit 110, a location measuring module unit 120, a near distance communication module unit 130, an audio processing unit 140 and a sensor unit 150... When situation information stored in the situation information DB 162 is set as a range, the situation information matching unit 194 determines whether the current situation information is included within the preset range value. The situation information matching unit 194 extracts function information corresponding to situation information identical with current situation information or situation information having an area range containing the current situation information and sends it to the GUI configuration unit 196. The GUI configuration unit 196 receives function information from the situation information matching unit 194, and forms a GUI based on graphic objects (e.g., a function execution icon) corresponding to the received function information. The GUI configuration unit 196 transmits the constituted (formed) GUI to display unit 180 [0030], the `situation information` stored in the situation information DB 162 can include `location information` of a portable terminal. Illustration [a] of FIG. 5 is a display screen of the portable terminal when a user is positioned in `A apartment Seocho-Dong Seocho-Gu Seoul City`. The screen displayed in illustration [a] of FIG. 5 shows an exemplary idle screen of a normal mode. When user moves from a current location to `OO gas station`, for example, the situation information collection unit 192 collects `OO gas station` as the current location information of the portable terminal and sends it to the situation information matching unit 194. The situation information matching unit 194 searches the situation information which is classified as the same situation as the location information of `OO gas station` in the situation information DB 162, extracts the function information which is matched with the situation information of `OO gas station` and stored. Assuming, for example, that a `car diary` functions is stored in the situation information DB 162 while being matched with the situation information of `OO gas station`. According to the embodiment of the present invention, the situation information of `gas station` can be stored in the situation information DB 162, which can include all location information corresponding to `gas station` such as `OO gas station`, and/or `XX gas station`. The situation information matching unit 194 sends the extracted `car diary` function information to the GUI configuration unit 196. And the GUI configuration unit 196 extracts a graphic object corresponding to `car diary` function information from the storage 160, and constitutes the GUI of `situation suitable mode` by the extracted graphic object. [0048])

Given the suggestion of Wang, and that Wang teaches that that various modifications and variations can be made to the structure of the present invention without departing from the scope or spirit of the invention (Wang [0069]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining, according to the type of the at least one application, an application which matches a preset condition from the application set to include acquiring a current geographic location of the terminal; judging whether the type of the at least one application matches a preset type used in the geographic location; and if the type of the at least one application matches the preset type used in the geographic location, determining the application corresponding to the type as an application matching a preset condition, as taught by Kim, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that a user is provided with an environment adapted to a present situation upon using a portable terminal, so that desired functions of the portable terminal can be conveniently executed (Kim [0012])

Regarding Claim 10, the rejection of Claim 6 is incorporated.
Claim 10 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Wang suggests:
wherein determining, according to the type of the at least one application, an application which matches a preset condition from the application set comprises: acquiring a current geographic location of the terminal; judging whether the type of the at least one application matches a preset type used in the geographic location; and if the type of the at least one application matches the preset type used in the geographic location, determining the application corresponding to the type as an application matching a preset condition. (when the GPS component is activated, a function icon of a satellite positioning function can be displayed in a GPS status bar [0043] to inquire an electronic map of a current location from the Internet, the GPS component and the Wi-Fi component are required to be simultaneously activated, so as to obtain the current location through the GPS component and inquire the electronic map of the positioned location from the Internet [0049], the activation status of the wireless communication component corresponding to the selected status switching region is switched [0051], after the activation status of the wireless communication component is switched, the function icons displayed in the status bars of the wireless communication components may be changed... the communication device can search for the functions of the rest activated wireless communication components according to the activation status of each of the wireless communication components (step S140), re-determine the wireless communication component that each of the searched functions corresponds to according to a current priority order of the activated wireless communication components (step S150), and then display the function icons of the functions in the status bar of the corresponding wireless communication component (step S160). [0052] when the status switching module 430 switches the activation status of the wireless communication component, the function executing module 440 re-determines the wireless communication component that each of the searched functions corresponds to according to the priority order of the activated wireless communication components, and displays each of the function icons of the functions in the status bar of the corresponding wireless communication component [0064] the function executing module 440 first determines whether the required wireless communication components are activated [0065])

Kim teaches:
wherein determining, according to… [a] type of… at least one application, an application which matches a preset condition from… [an] application set comprises: acquiring a current geographic location of… [a] terminal; judging whether the type of the at least one application matches a preset type used in the geographic location; and if the type of the at least one application matches the preset type used in the geographic location, determining the application corresponding to the type as an application matching a preset condition. (The situation information collection unit 192 may collect the situation information in real-time or may collect the situation information according to a set cycle. The situation information can include time information, the portable terminal's location information, information of neighboring device and moving distance information. The situation information collection unit 192 can collect the location information and the moving distance information of the portable terminal by controlling at least one element among a wireless communication unit 110, a location measuring module unit 120, a near distance communication module unit 130, an audio processing unit 140 and a sensor unit 150... When situation information stored in the situation information DB 162 is set as a range, the situation information matching unit 194 determines whether the current situation information is included within the preset range value. The situation information matching unit 194 extracts function information corresponding to situation information identical with current situation information or situation information having an area range containing the current situation information and sends it to the GUI configuration unit 196. The GUI configuration unit 196 receives function information from the situation information matching unit 194, and forms a GUI based on graphic objects (e.g., a function execution icon) corresponding to the received function information. The GUI configuration unit 196 transmits the constituted (formed) GUI to display unit 180 [0030], the `situation information` stored in the situation information DB 162 can include `location information` of a portable terminal. Illustration [a] of FIG. 5 is a display screen of the portable terminal when a user is positioned in `A apartment Seocho-Dong Seocho-Gu Seoul City`. The screen displayed in illustration [a] of FIG. 5 shows an exemplary idle screen of a normal mode. When user moves from a current location to `OO gas station`, for example, the situation information collection unit 192 collects `OO gas station` as the current location information of the portable terminal and sends it to the situation information matching unit 194. The situation information matching unit 194 searches the situation information which is classified as the same situation as the location information of `OO gas station` in the situation information DB 162, extracts the function information which is matched with the situation information of `OO gas station` and stored. Assuming, for example, that a `car diary` functions is stored in the situation information DB 162 while being matched with the situation information of `OO gas station`. According to the embodiment of the present invention, the situation information of `gas station` can be stored in the situation information DB 162, which can include all location information corresponding to `gas station` such as `OO gas station`, and/or `XX gas station`. The situation information matching unit 194 sends the extracted `car diary` function information to the GUI configuration unit 196. And the GUI configuration unit 196 extracts a graphic object corresponding to `car diary` function information from the storage 160, and constitutes the GUI of `situation suitable mode` by the extracted graphic object. [0048])

Given the suggestion of Wang, and that Wang teaches that that various modifications and variations can be made to the structure of the present invention without departing from the scope or spirit of the invention (Wang [0069]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining, according to the type of the at least one application, an application which matches a preset condition from the application set to include acquiring a current geographic location of the terminal; judging whether the type of the at least one application matches a preset type used in the geographic location; and if the type of the at least one application matches the preset type used in the geographic location, determining the application corresponding to the type as an application matching a preset condition, as taught by Kim, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that a user is provided with an environment adapted to a present situation upon using a portable terminal, so that desired functions of the portable terminal can be conveniently executed (Kim [0012])

Regarding Claim 17, the rejection of Claim 7 is incorporated.
Claim 17 is substantially the same as Claim 14 and is therefore rejected under the same rationale as above.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
On pages 10-12 of the response, and with respect to Claim 1, Applicant submits:
“It can be seen that what is disclosed in the D1 and the D2 is that: determining a application set displayable in the status according to a usage frequency of an application within a preset time period. That is, neither the D1 nor the D2 discloses that: determining an application set displayable in the status bar according to an application used within a preset historical time period, so that no relevant enlightenment is given… The distinguishing technical features solve the technical problem which is: the conventional art that an application displayed in a status bar cannot accurately meet user demands. Moreover, the extinguish features don't recorded in the technical manuals, textbooks and tool books in the field. Therefore, the above technical features in the claim 1 are not common knowledge in the field. Furthermore, the documents cited above not described the technical problem, and there not existed a technical motivation in the prior art as to apply said the distinguishing technical features to the documents cited above in solving the existing technical problem, so a person skilled in the art would not improve the documents cited above and thus reach the claimed invention.”

Examiner respectfully disagrees.
As noted by Applicant, the combination of Wang and Gudlavenkatasiva does teach determining an application set displayable in the status bar according to a usage frequency of an application within a preset time period. Furthermore, as shown in the previous Office Action, Gudlavenkatasiva teaches The context information collected as consumption information during the training period may also be processed by the manager 103 to further correlate specific tasks (e.g., application or device calls) with a particular device and/or user context (emphasis added) (Gudlavenkatasiva [0024]). ¶ [0021] of Gudlavenkatasiva clarifies that the historical consumption information 107a is gathered over a period of time specified by the user. Alternatively, the information 107a is gathered over a default period of time (e.g., two weeks). For the purpose of illustration, the period of time is referred to as a training period. Thus, Examiner respectfully submits that the combination of Wang and Gudlavenkatasiva sufficiently teaches the limitations recited in the claims, including determining an application set displayable in the status bar according to an application used within a preset historical time period.
In response to applicant's argument that “The distinguishing technical features solve the technical problem which is: the conventional art that an application displayed in a status bar cannot accurately meet user demands”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation comes directly from the prior art, to provide a means of automatically regulating and/or coordinating the execution of tasks based on, for instance, their patterns of consumption of the power source at the device (Gudlavenkatasiva [0016]).
In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salmimaa et al. (US 20020160817 A1) - Method And Apparatus For Displaying Prioritized Icons In A Mobile Terminal, including icons in a context bar are organized according to the degree to which they match one or more context values contained in a user's profile.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179